           Case 3:19-cr-02569-WVG Document 110 Filed 04/12/21 PageID.216 Page 1 of 3
AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                    UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                               V.                                   (For Offenses Committed On or After November 1, 1987)

                   Briana Yvonne Romero                                Case Number: 19-cr-02569-WVG

                                                                    Jason T. Conforti
                                                                    Defendant’s Attorney
REGISTRATION NO.               85893298
☐   _

The Defendant:

☒ pleaded guilty to count(s)        Counts 3 and 4 Superseding Information

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                  Nature of Offense                                                                  Number(s)
8 USC 1325                       Accessory After the Fact (Misdemeanor)                                                3

8 USC 1325                       Accessory After the Fact (Misdemeanor)                                                  4




    The defendant is sentenced as provided in pages 2 through                 3            of this judgment.


☐ The defendant has been found not guilty on count(s)
           1and 2 of the Underlying and Superseding
☒ Count(s) Information                                        are   dismissed on the motion of the United States.

        Assessment : $10 Per Count
☒       _


☒ See fine page              ☐ Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                    April 7, 2021
                                                                    Date of Imposition of Sentence



                                                                    HON. William V. Gallo
                                                                    UNITED STATES DISTRICT JUDGE


                                                                                                                19-cr-02569-WVG
        Case 3:19-cr-02569-WVG Document 110 Filed 04/12/21 PageID.217 Page 2 of 3
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                Briana Yvonne Romero                                                     Judgment - Page 2 of 2
CASE NUMBER:              19-cr-02569-WVG




                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant shall surrender to the United States Marshal for this district:
       ☐     at                             P.M.              on
       ☐     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL

                                                                                                    19-cr-02569-WVG
              Case 3:19-cr-02569-WVG Document 110 Filed 04/12/21 PageID.218 Page 3 of 3



AO 245S      Judgment in Criminal Case
             Sheet 5 — Criminal Monetary Penalties

                                                                                                      Judgment — Page     3         of   3
DEFENDANT: Briana Yvonne Romero
CASE NUMBER: 19-cr-02569-WVG
                                                                      FINE

        The defendant shall pay a fine in the amount of                 $1000              unto the United States of America.




          This sum shall be paid                immediately.
                                          ✘     as follows:

           Pay a fine in the amount of $1,000 through the Clerk, U. S. District Court. The defendant shall pay the fine over a
           period of 12 Months in monthly installments of at least $83.33. These payment schedules do not foreclose the
           United States from exercising all legal actions, remedies, and process available to it to collect the fine judgment at
           any time. Until fine has been paid, the defendant shall notify the Clerk of the Court and the United States
           Attorney’s Office of any change in the defendant’s mailing or residence address, no later than thirty (30) days
           after the change occurs.




          The Court has determined that the defendant does not           have the ability to pay interest. It is ordered that:

    ✘      The interest requirement is waived.


           The interest is modified as follows:




                                                                                                    19-cr-02569-WVG
